DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 28 February 2022, claim 1 has been amended, and claims 1-11 remain pending in the application.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Durstock et al (US 2017/0373284 A1) in view of Kim et al (US 2017/0162868 A1). Hereinafter referred to as Durstock and Kim, respectively.
Regarding claim 1, Durstock discloses a method of forming an electrode for a lithium-ion electrochemical cell (“method of preparing an electrode 72” [0111], and “electrode 72 … may optionally be used in preparing a battery cell 98” [0119]), the method comprising:
mixing together a conductive filler component (“conductive additive 83” [0112]), an active material component (“active material 81” [0112]), and a binder solution that includes a binder component (“binder 85” [0112]) and a solvent (“electrolyte” [0112], or “organic solvent” [0112]) to disperse the conductive filler component and the active material component within the binder solution (“composite suspension 114 may be prepared” [0121], “the suspension is mixed … include shaking, sonication, and so forth … well-dispersed suspension” [0126]) and form a slurry (“slurry 78” [0112]);
casting the slurry onto a current collector (“applied to the porous substrate … method includes a doctor blade 84” [0117], “castable composite electrode” [0120], and “whether the suspension 114 will be printed or cast” [0127]) to form a wet workpiece (“casting dish 128” [0127]);
submersing the wet workpiece in a bath (“solution” [0131])  that includes a non-solvent (“non-solvent” [0131]) to thereby contact the non-solvent and the slurry (“the suspension mixed” [0133]), induce a phase inversion (“the non-solvent remains during a drying process, leading to a pore formation via a phase inversion (“PI”) process” [0132]), and form a wet electrode composition (“composite suspension” [0121]);
wherein submersing and inducing the phase inversion includes forming a liquid-like polymer lean phase and a solid-like polymer rich phase in the wet electrode composition as the non-solvent enters the slurry (“non-solvent remains during a drying process” [0132], “pure polymer electrolyte (PE-PI; FIGS. 65A and 65B) prepared by phase inversion” [0240], and Example 17 discloses “Due to the slower evaporation of the weak non-solvent (glycerol), a solid-like PVDF phase and a liquid-like glycerol phase were formed as the good solvent (NMP) evaporated” [0242]); and
drying the wet electrode composition to form an electrode composition disposed on the current collector (“suspension is dried” [0134]) and thereby form the electrode (“composite electrode” or “slurry coated porous electrode” [0134]);
wherein the binder component is present in the electrode composition in an amount of from 20 parts by weight to 25 parts by weight based on 100 parts by weight of the electrode composition (“An amount of the binder 122 may range from 10 wt% to 50 wt%” [0124]);
wherein the conductive filler component is present in the electrode composition in an amount of from 30 parts by weight to 35 parts by weight based on 100 parts by weight of the electrode composition (“An amount of the conductive additive may range from 10 wt % to 40 wt %” [0123]); and
wherein the active material component is present in the electrode composition in an amount of from 50 parts by weight to 60 parts by weight based on 100 parts by weight of the electrode composition (“Amounts of the active material may range from 25 wt % to 80 wt%” [0122]).
Durstock does not disclose wherein the active material component includes a plurality of active material particles coated with carbon and copper and selected from the group consisting of silicon, a silicon oxide, a silicon alloy, tin, and a tin alloy.
However, Kim discloses a method for forming an electrode (“method of preparing an anode material for the secondary battery” [0010]) comprising mixing together a conductive filler component, an active material component, and a binder solution to form a slurry (“an anode for the secondary battery may be prepared by mixing the conductive single crystal silicon particles (300) each on which the thin metal layer (210) and the carbon coating layer (310) are sequentially formed with a binder and a conductive agent and by forming the mixture on a current collector by slurry casting” [0085]). Kim teaches wherein the active material component includes a plurality of active material particles coated with carbon and copper and selected from the group consisting of silicon, a silicon oxide, a silicon alloy, tin, and a tin alloy ([0085] where the coating with carbon corresponds to “carbon coating layer (310)” and the coating with copper corresponds to “thin metal layer (210)” because “the thin metal layer may include at least one silicide phase selected from Mo, Ni, Al, Mg, Ti, W, Fe, Cr, and Cu” [0099]). Kim further teaches that the coating provides a marginal space within the coating due to volume expansion of the active material particles during charging such that separation of the active material particles from a conductive matrix is prevented ([0066]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the active material component of the slurry of Durstock in view of Kim wherein the active material component includes a plurality of active material particles coated with carbon and copper and selected from the group consisting of silicon, a silicon oxide, a silicon alloy, tin, and a tin alloy, in order to prevent volume expansion of the active material particles and separation from a conductive matrix during charging.
Regarding claim 2, modified Durstock discloses all of the limitations for the method as set forth in claim 1 above, and wherein drying the wet electrode forms the electrode composition having:
a first surface (top surface of the electrode material casted on a porous substrate shown in Durstock Fig. 18); and
a second surface spaced apart from and parallel to the first surface (the middle interface in between electrode material ‘LiFePO’ and porous substrate ‘MWNT’ in Durstock Fig. 18A);
wherein the electrode composition define:
a plurality of channels therein each extending between the first surface and the second surface (“larger voids” [0240] which are visible in the scale of Durstock Fig. 18) in a first direction that is generally perpendicular to the first surface (Durstock Fig. 18 where the larger voids extend in the general vertical direction between the top and bottom surfaces of the electrode material) and each configured for lithium ion transport between the first surface and the second surface (Durstock “void space between nanoparticles, which can potentially act as Li+ transport pathways” [0242]); and
a plurality of pores between the first surface and the second surface and adjacent to the plurality of channels (Durstock “Walls of the larger voids comprise a plurality of smaller, cellular pores (FIG. 65B)” [0240]).
Regarding claim 3, modified Durstock discloses all of the limitations for the method as set forth in claim 2 above, and wherein drying includes removing the liquid-like polymer lean phase from the wet electrode composition (Durstock “the good solvent (NMP) evaporated” [0242]).
Regarding claim 4, modified Durstock discloses all of the limitations for the method as set forth in claim 2 above, and wherein submersing includes soaking the slurry in the non-solvent (Durstock “Once the solution is mixed, … the suspension mixed (Block 154)” [0133] where the solution “includes a binder, a “good solvent” and a “non-solvent”” [0131]) and drying includes removing the liquid-like polymer lean phase to thereby define the plurality of channels (observed in Durstock Example 17 that involves a suspension comprising “70 wt % of Al2O3 to the electrolyte ink comprising PVDF and NMP (CPE)” [0236] where a “slower evaporation of the weak non-solvent” and “a solid-like PVDF phase and a liquid-like glycerol phase was formed as the good solvent (NMP) evaporated” Durstock [0242] occurred).
Regarding claim 5, modified Durstock discloses all of the limitations for the method as set forth in claim 2 above, and wherein submersing forms a continuous solid-like polymer rich phase in the wet electrode composition (Durstock “PVDF fills potential voids around the ceramic” [0241] and representation of this provided as Fig. 66B).
Regarding claim 6, modified Durstock discloses all of the limitations for the method as set forth in claim 1 above, and further including, prior to drying the set electrode composition, subjecting the wet electrode composition to a vacuum at a temperature of from 20 ºC to 150 ºC (Durstock “the suspensions were subjected to vacuum at 120 ºC, overnight for better drying and to remove glycerol” [0223]).
Regarding claim 8, modified Durstock discloses all of the limitations for the method as set forth in claim 1 above, and wherein mixing includes blending together the conductive filler component, the active material component, and the binder solution for from 3 minutes to 10 minutes (Durstock “The procedure for each composite electrode included first dissolving the binder in NMP. Next, CNFs were added and probe sonicated for 1 min at 17% amplitude using a Sonics Vibra-Cell VCX 750 Probe Sonicator (Sonics and Materials, Inc., Newton, Conn.) with a 0.25 in microtip. The active material was then added, and the mixture was bath sonicated for 10 min” [0185] where the binder in NMP corresponds to the binder solution, the CNFs corresponds to the conductive filler component, and the active material corresponds to the active material component in Example 8).
Regarding claim 9, modified Durstock discloses all of the limitations for the method as set forth in claim 1 above, and further including, after mixing and prior to casting, remixing the slurry (Durstock “The suspensions were shaken by hand several times during the sonication period for more thorough mixing” [0185]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Durstock (US 2017/0373284 A1) in view of Kim (US 2017/0162868 A1)  as applied to claim 1 above, and further in view of Patibandla (US 2010/0189881 A1). Hereinafter referred to as Patibandla.
Regarding claims 7 and 11, modified Durstock discloses all of the limitations for the method as set forth in claim 1, but does not disclose wherein drying the wet electrode composition includes pyrolyzing the wet electrode composition at from 350 ºC to 950 ºC in a nitrogen atmosphere, and
further including, after drying, calendaring the first surface to modify a porosity of the electrode.
However, Patibandla discloses a method of forming an electrode for a lithium-ion electrochemical cell (“methods to synthesize and process ultracapacitor electrodes (both cathode and anode) and Li-ion battery anodes (which typically are made of carbon materials” [0019]) comprising mixing together a conductive filler component, an active material component, and a binder solution to form a slurry (“activated carbon is mixed with: typically 5 to 10 weight percent of binder materials, such as polyvinyledene, polytetrafluoroethylene, and/or Teflon O; an electrical conductivity enhancer, such as carbon black; and other additives, as required. This mixture may be ground, and/or ball-milled followed by dispersion in N-methylpyrrolidone (or similar) to form a slurry” [0005]), casting the slurry onto a current collector to form a wet workpiece (“slurry material is then applied to a metal foil, called a current collector, (typically aluminum or copper)” [0005]), and submersing the wet workpiece in a bath to form a wet electrode composition (“mixture may be mixed with solvents such as isopropyl alcohol to form a paste, dough, or solution of desired viscosity (pliability)” [0005]). Patibandla teaches wherein drying the wet electrode composition includes pyrolyzing the wet electrode composition at from 350 ºC to 950 ºC in a nitrogen atmosphere (“The solvent is evaporated, the binder is removed, then the carbon in the film is activated. To activate the carbon, the following procedure may be followed. The pyrolyzed carbon is heated to temperatures up to 900° C., but generally lower, in an inert atmosphere (for example, nitrogen or argon gas), soaked in the inert gas at high temperature for 10 minutes to two hours” [0023]), and that this step drives off moisture and/or any existing volatile species, and contributes to increasing the surface area of the electrode while maintaining a narrow pore size distribution of micropores ([0023]).
Patibandla further teaches that the method further includes, after drying, calendaring the first surface to modify a porosity of the electrode (“some pressure is applied by passing the electrode between rollers-this process step is often referred to as "calendaring."” [0005]), and that this step ensures appropriate bonding between the slurry and the current collector.
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of forming an electrode of modified Durstock in view of Patibandla wherein drying the wet electrode composition includes pyrolyzing the wet electrode composition at from 350 ºC to 950 ºC in a nitrogen atmosphere in order to drive moisture and/or any existing volatile species off the wet electrode composition and to increase the surface area of the electrode while maintain a narrow pore size distribution of micropores, and further including, after drying, calendaring the first surface to modify a porosity of the electrode in order to ensure appropriate bonding between the slurry and the current collector.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durstock (US 2017/0373284 A1) in view of Kim (US 2017/0162868 A1)  as applied to claim 1 above, and further in view of Mikhaylik et al (WO 2009/089018 A2). Hereinafter referred to as Mikhaylik
Regarding claim 10, modified Durstock discloses all of the limitations for the method as set forth in claim 1 above, but does not disclose further including, after mixing, resting the wet workpiece for from 0.1 minutes to 4 minutes in air.
However, Mikhaylik discloses a method of forming an electrode for a lithium-ion electrochemical cell (“Electrodes may be prepared using methods as described herein, and may be incorporated within electrochemical devices” p. 12 L 10-11) comprising mixing together a conductive filler component, an active material component, and a binder solution to form a slurry (“electrode composition comprising an active electrode species, a fluid carrier, and at least 5 wt% of a binder material” p. 2 L 13-15), and casting the slurry onto a current collector to form a wet workpiece (“electrode composition forms a coating on at least a portion of the porous material, producing a coated porous material” p. 2 L 15-16). Mikhaylik teaches that the method further includes, after mixing, resting the wet workpiece for from 0.1 minutes to 4 minutes in air (“slurry was coated onto a substrate using and atmospheric slot die coater and then dried using IR ovens near 100°C for approximately 3 minutes” p. 30 L 30-32), and that this step is executed as a means to remove at least some of the solvent in the binder solution from the wet workpiece before forming the electrode such that the electrode comprises an active electrode species loading of at least 1.6 mg/cm2 and a porosity of at least 50% (p. 2 L 17-19).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of forming an electrode of modified Durstock in view of Mikhaylik by further including, after mixing, resting the wet workpiece for from 0.1 minutes to 4 minutes in air, in order to achieve an electrode that comprises an active electrode species loading of at least 1.6 mg/cm2 and a porosity of at least 50%.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721